Citation Nr: 1818339	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  16-42 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right clavicle disability. 

2.  Entitlement to service connection for asthma. 

3.  Entitlement to service connection for sinusitis, to include as secondary to asthma. 

4.  Entitlement to service connection for allergic rhinitis, to include as secondary to asthma.


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the United States Army Reserve (USAR) including from November 23, 1983 to December 15, 1984. These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of a left clavicle disability has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for asthma, sinusitis and rhinitis are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action is required.


FINDING OF FACT

There is no competent evidence that the appellant has a right clavicle disability, and no evidence that any such disability may be etiologically related to his service.  


CONCLUSION OF LAW

Service connection for a right clavicle disability is not warranted. 38 U.S.C. 
§§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)
VA's duty to notify was satisfied by a letter dated in April 2013.  See 38 U.S.C.§§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The appellant's service treatment records (STRs) and pertinent postservice private and VA treatment records have been secured.  In August 2014, the AOJ arranged for an examination and opinion in connection with the claim of service connection for a right clavicle disability.  The Board notes that the examination report is inadequate for rating purposes.  However, as there is no competent (medical) evidence that the appellant has such disability and no evidence of a related disease or  injury in service, even the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to secure a medical opinion in the matter is not necessary.  Waters v. Shinseki, 601 F.3d 1274, 1278(2010) (mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require an examination). VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military, naval, or are service (to include active duty for training).  38 U.S.C. §§ 101(24), 1131; 38 C.F.R. §§3.6(a), 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303 (d).

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159 (a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
In October 2012, the appellant filed a claim seeking, in part, service connection for a right clavicle disability.  He did not provide any details with the claim.  A December 1983 STR notes his complaint of left clavicle pain.  X-rays revealed an old left calcified clavicle fracture.  His STRs are silent for complaints, diagnoses and treatment for a right clavicle disability.  
On August 2013 VA examination, the appellant was found to have a left shoulder disability.  The provider noted that the appellant did not have a history of a right shoulder injury. 
There is no competent evidence that the appellant has, or during the pendency of the instant claim has had, a right clavicle disability.  No examination report or treatment record shows a diagnosis of, or treatment for, such disability during the pendency of the instant claim.  There is also no evidence in the record that a right shoulder disability might be related to his service.  Accordingly, the appellant has not presented a valid claim of service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for a right clavicle disability is not warranted.
[The appellant is advised that future evidence that he has a right clavicle disability which might be related to a disease or injury during his ACDUTRA service may present a basis for reopening this claim.]


ORDER

Service connection for a right clavicle disability is denied.


REMAND

When a claim of service connection is based on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.   In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA. 38 U.S.C. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307. 
The Board notes that while a respiratory condition was not noted on service enlistment examination, the appellant has acknowledged that he had asthma prior to service.  What remains to be resolved is whether his asthma was aggravated during his period of ACDUTRA.  However, the appellant's STRs in the record are sparse, and there is no report of a service separation examination available for review.  The next best evidence in determining whether not the appellant's asthma may have been  aggravated during his period of ACDUTRA would be any records of the treatment he alleges he received for asthma in December 1984 (or soon thereafter).  Such records (if available) are pertinent evidence; without them the disability picture of the asthma is incomplete (and inadequate to substantiate his claim).
The claims of service connection for sinusitis and rhinitis are based on a secondary (to asthma) service connection theory of entitlement.  They are inextricably intertwined with the issue being remanded, and consideration of those issues must be deferred pending the resolution of the service connection for asthma claim.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the appellant to identify all providers of evaluations or treatment he has received for his asthma (to specifically include from 1984 or soon thereafter) and to provide the authorizations necessary for VA to secure for the record complete clinical records of any such private evaluations and treatment.  The AOJ should secure for the record complete outstanding clinical records from all provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the appellant must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the development requested above is completed (and if any additional information or evidence regarding the status of the appellant's asthma during the period in question, i.e., from December 1984 or soon thereafter is received), the AOJ should forward the record to an appropriate physician for review and a medical advisory opinion. The entire record (to include this remand and any records received pursuant to the development ordered above) must be reviewed by the consulting provider.  Based on a review of the record, the provider should offer an opinion that responds to the following:

Does the factual evidence of record show that the appellant's asthma at least as likely as not (a 50% probability or greater) increased in severity beyond natural progression during (or as a result of) his period of ACDUTRA from November 23, 1983 to December 15, 1984?  If so, please identify the evidence that supports such conclusion.

The examiner must include rationale with all opinions.

3.  Thereafter, if, and only if, service connection for asthma is established, the AOJ should arrange for an otolaryngology examination of the appellant to ascertain the nature and likely etiology of any sinusitis and allergic rhinitis.  Upon review of the record the consulting provider should expressly indicate whether the appellant has sinusitis or allergic rhinitis (or both), and if so, identify the likely etiology for such disabilities, specifically indicating whether it at least as likely as not (a 50% or greater probability) that they, each, were (i) caused or (ii) aggravated by the service-connected asthma?

The examiner must include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


